In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Queens County (Golar, J.), dated December 9, 1993, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there remains an issue of fact as to whether the defendant owned, operated, maintained, or controlled the stairway where the plaintiff fell. Summary judgment was thus properly denied (see, Fortson v New York City Tr. Auth.,111 AD2d 58). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.